Citation Nr: 9930313	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  96-42 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability rating for 
diabetes mellitus, currently evaluated as 40 percent 
disabling.

2.  Entitlement to a disability rating higher than 30 percent 
for status post nontransmural myocardial infarction with 
history of hypertension prior to January 12, 1998.

3.  Entitlement to an increased disability rating for 
residuals of cerebral vascular accident with moderate 
incoordination of right upper extremity, currently evaluated 
as 20 percent disabling.

4.  Entitlement to an increased disability rating for 
residuals of cerebral vascular accident with incoordination 
of left upper extremity, currently evaluated as 20 percent 
disabling.

5.  Entitlement to an increased disability rating for right 
foot drop with weakness of right leg, as a residual of 
cerebral vascular accident, currently evaluated as 40 percent 
disabling, to include the issue of entitlement to an 
extraschedular evaluation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1952 to 
March 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which denied increased disability 
ratings for the veteran's service-connected diabetes 
mellitus, hypertensive heart disease, and residuals of 
cerebral vascular accident.

In February 1998, the Board remanded these claims for 
additional evidentiary development.  The RO complied with the 
Board's Remand instructions; therefore, these claims are 
ready for appellate review.

While these claims were in remand status, a February 1999 
rating decision, in pertinent part, increased the evaluation 
for the veteran's heart condition to 100 percent effective 
January 12, 1998; continued the 40 percent evaluation in 
effect for his diabetes mellitus; assigned a 40 percent 
evaluation for right foot drop with weakness of the right leg 
as a residual of the cerebral vascular accident; assigned a 
20 percent evaluation for moderate incoordination of the 
right upper extremity as a residual of the cerebral vascular 
accident; and assigned a 20 percent evaluation for moderate 
incoordination of the left upper extremity as a residual of 
the cerebral vascular accident.

Assignment of a 100 percent disability rating for the 
veteran's heart condition from January 12, 1998, was a full 
grant of the benefit sought on appeal from that date only.  
The continuation of the 30 percent disability rating in 
effect for his heart condition prior to January 12, 1998, as 
well as the evaluations assigned to his residuals of cerebral 
vascular accident, was not a full grant of the benefits 
sought on appeal because higher disability ratings are 
available under the pertinent diagnostic codes.  On a claim 
for an original or an increased rating, the claimant is 
generally presumed to be seeking the maximum benefit allowed 
by law and regulation, and such a claim remains in appellate 
status where a subsequent rating decision awarded a higher 
rating, but less than the maximum available benefit.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Therefore, these issues 
remain before the Board.  The claim for an increased rating 
for the veteran's heart condition has been rephrased as shown 
above to reflect the fact that he was assigned a 100 percent 
disability rating for this condition as of January 12, 1998. 

In the Statement of Accredited Representation in Appealed 
Case dated in August 1999 and the Informal Hearing 
Presentation dated in September 1999, the veteran's 
representative raised a claim for an extraschedular 
evaluation for the veteran's right foot drop.  The February 
1999 rating decision considered whether the veteran is 
entitled to an extraschedular rating for this disorder.  The 
question of an extraschedular rating is a component of the 
veteran's claim for a higher rating.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); see also VAOPGCPREC 6-96.  Therefore, 
the right foot drop issue before the Board has been rephrased 
as shown above in order to include this issue.



FINDINGS OF FACT

1.  The veteran's claims for increased ratings are plausible, 
and sufficient evidence has been obtained for correct 
disposition of these claims.

2.  The veteran's diabetes mellitus requires a moderate 
dosage of insulin once per day and restricted diet.

3.  The veteran's heart condition is characterized by 
sustained diastolic hypertension of 100 or more and dyspnea 
on exertion.

4.  The veteran is right-handed dominant; therefore, 
impairment of the right upper extremity is rated as the major 
arm, and impairment of the left upper extremity is rated as 
the minor arm.

5.  As residuals of the veteran's cerebral vascular accident, 
the veteran has incoordination of both upper extremities that 
interferes with close coordinated movements only and some 
weakness, approximating a mild level of impairment.

6.  Neither of the veteran's upper extremities is completely 
paralyzed, nor does his level of impairment for either upper 
extremity approximate moderate or severe incomplete paralysis 
of the lower radicular group.

7.  The veteran is currently receiving the maximum schedular 
disability rating for the right foot drop and weakness of the 
right leg as a residual of the cerebral vascular accident.

8.  The veteran's right foot drop and weakness of the right 
leg do not present an exceptional or unusual disability 
picture rendering impracticable the application of the 
regular schedular rating criteria.



CONCLUSIONS OF LAW

1.  The veteran has stated well-grounded claims for increased 
disability ratings for his diabetes, heart condition, and 
residuals of cerebral vascular accident, and VA has satisfied 
its duty to assist him in development of these claims.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).

2.  The criteria for a disability rating in excess of 40 
percent for diabetes mellitus are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, and 
4.119, Diagnostic Code 7913 (1995 and 1999).

3.  The criteria for a disability rating in excess of 30 
percent for status post nontransmural myocardial infarction 
with history of hypertension prior to January 12, 1998, are 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, and 4.104, Diagnostic Code 7007 (1997).

4.  The criteria for a disability rating in excess of 20 
percent for residuals of cerebral vascular accident with 
moderate incoordination of right upper extremity are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.27, 4.120, 4.123, 4.124, and 4.124a, Diagnostic Code 
8009-8512 (1999).

5.  The criteria for a disability rating in excess of 20 
percent for residuals of cerebral vascular accident with 
moderate incoordination of left upper extremity are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.27, 4.120, 4.123, 4.124, and 4.124a, Diagnostic Code 
8009-8512 (1999).

6.  There is no legal basis for a schedular evaluation in 
excess of 40 percent for right foot drop with weakness of 
right leg, as a residual of cerebral vascular accident.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.27, and 4.124a, Diagnostic Code 8009-8521 (1999).

7.  The evidence does not warrant referral for consideration 
of an extraschedular rating for the veteran's right foot drop 
with weakness of right leg, as a residual of cerebral 
vascular accident.  38 C.F.R. § 3.321(b)(1) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In July 1954, the veteran filed a claim for service 
connection for diabetes.  The RO obtained his service medical 
records which showed that he complained of urinary frequency 
during service.  The report of a service physical examination 
dated May 1954 showed confirmation of a diagnosis of diabetes 
mellitus and indicated that the veteran was using insulin.  
The veteran was hospitalized from July to September 1954 due 
to diabetes mellitus.  A rating decision of October 1954 
granted service connection for diabetes mellitus and assigned 
a 20 percent disability rating.

VA medical records covering the period June 1957 to February 
1958 showed continued treatment for diabetes mellitus.  A 
rating decision of March 1958 confirmed the 20 percent 
disability rating in effect.  

In June 1959, the veteran underwent a VA physical 
examination, which showed that he had been receiving 
treatment at a diabetic clinic, and his insulin dosage had 
been gradually increased.  It had been difficult to keep him 
stabilized.  He had diabetic neuritis of the left arm and 
hand.  It was also noted that he had mild arteriosclerosis 
with early hypertension.  A rating decision of August 1959 
confirmed the 20 percent disability rating in effect for 
diabetes mellitus and found that there was no relationship 
between the service-connected diabetes and either 
hypertension or arteriosclerosis.

In August 1976, the veteran filed a claim for an increased 
rating for his diabetes.  His VA medical records covering the 
period February to August 1976 showed continuing treatment 
for his diabetes with frequent adjustments to his insulin 
dosage.  In October 1976, he underwent a VA physical 
examination, which showed that his diabetes was poorly 
controlled and he had very early diabetic retinopathy, very 
early cataract, and hypertensive cardiovascular disease.  
There was no evidence of any peripheral vascular disease.  A 
rating decision of December 1976 increased the disability 
rating for diabetes to 40 percent.

In February 1988, the veteran filed a claim for an increased 
rating and indicated that he had had a stroke three months 
earlier.  His VA medical records covering the period October 
1987 to August 1988 showed that he was hospitalized in 
October 1987 due to right-sided weakness and slurred speech.  
It was noted that he had previously been hospitalized in June 
1984 with left-sided weakness with a waxing and waning 
pattern that was thought to be some type of basilar artery 
disease since his cerebrospinal fluid was normal.  He was 
admitted for observation, and a computerized tomography (CT) 
scan showed no abnormalities.  He showed no further 
progression of the stroke.  The discharge diagnoses were new 
left motor cerebral vascular accident, diabetes mellitus, and 
hypertension.  The outpatient records showed continuing 
treatment for his diabetes and residuals of cerebral vascular 
accident.  It was noted that he had early neuropathy of the 
feet.  

In April 1989, the veteran underwent a VA physical 
examination.  It was found that he had residuals of 
cerebrovascular event(s) that affected his right side.  There 
were no neurological manifestations of diabetes mellitus.  It 
was indicated that he had good control of his insulin-
dependent diabetes mellitus.  He also had hypertension. 

A rating decision of August 1989 decreased the disability 
rating for diabetes to 20 percent.  The veteran disagreed 
with that decision, and he also claimed that his service-
connected diabetes had contributed to his hypertensive 
cardiovascular disease.  A rating decision of September 1989 
found that both his hypertensive cardiovascular disease and 
the residuals of his cerebral vascular accident were related 
to his service-connected diabetes.  The rating decision 
restored the 40 percent disability rating for diabetes 
mellitus due to the additional complications of hypertension 
and cerebral vascular accident; assigned a temporary 100 
percent disability rating for residuals of cerebral vascular 
accident with moderate weakness of right leg and arm with a 
subsequent disability rating of 20 percent; and assigned a 10 
percent disability rating for hypertension, formerly 
hypertensive cardiovascular disease.

In June 1993, the veteran indicated that he had recently been 
hospitalized, and he felt that this was directly related to 
his service-connected disabilities.  A VA hospital summary 
showed that the veteran was hospitalized from June to July 
1993 for arteriosclerotic heart disease manifested by angina.  
Cardiac catheterization showed a left anterior descending 
lesion with 99 percent occlusion, 100 percent obstructed 
circumflex, and significant disease throughout the right 
coronary artery.  He was admitted to rule-out acute 
myocardial infarction after experiencing chest pain and 
shortness of breath.  He was ruled-in for acute nontransmural 
myocardial infarction after isoenzymes times three came back 
positive.  The discharge diagnosis was status post 
nontransmural myocardial infarction. 

A rating decision of July 1993 granted service connection for 
myocardial infarction.  The veteran's service-connected 
disability of hypertension was changed to status post 
nontransmural myocardial infarction with history of 
hypertension.  He was assigned a temporary 100 percent 
disability rating with a subsequent rating of 30 percent.

The veteran underwent a routine VA physical examination in 
May 1994.  His medications included a nitroglycerin patch and 
sublingual nitroglycerin.  He had heartburn and gas-like pain 
at least once a day.  He had exertional pain.  He 
occasionally had swelling of the ankles, which resolved 
overnight.  His blood pressure readings were 170/100, 170/104 
sitting, 170/108 reclining, and 180/110 standing.  Cardiac 
examination showed regular rate without murmurs, rubs, or 
gallops.  There was no peripheral edema.  Electrocardiogram 
(EKG) showed ST-T abnormalities, probably coronary 
insufficiency and suggestive of left ventricular 
overactivity.  Diagnoses included hypertension with mild 
hypertensive cardiovascular disease and atherosclerotic 
cardiovascular disease, status post myocardial infarction 
with angina.  

A rating decision of June 1994 confirmed the 30 percent 
disability rating in effect for hypertensive cardiovascular 
disease.  In May 1995, the veteran filed claims for increased 
ratings.  In connection with his claims, he underwent VA 
physical examinations in June 1995.

The report of the neurological examination indicated that the 
veteran had some residuals from his intercerebral bleeding 
episode.  He had difficulty using his right arm and leg.  He 
had no problems with speech.  It was noted that he was right-
handed dominant.  He stated that he could not build any 
muscle in the right arm or leg.  The right arm was a little 
weaker than the left, and the right leg was a little weaker 
than the left.  He was unable to move the toes on the right 
side, and his foot tended to slap a little more than the 
left.  He walked with a cane, and he felt unstable without 
it.

Upon examination, the veteran was alert, oriented, and 
cooperative, with no communication problems.  Cranial nerves 
2-12 were intact, with no signs of increased intracranial 
pressure or focal deficits, with the exception of a mild 
facial asymmetry suggestive of a residual right central 
facial weakness.  On motor examination, he was minimally 
spastic in the right-sided extremities.  There was no obvious 
atrophy, fasciculation, or abnormal movement detectable.  
Strength was 5/5 on the left and 4/5 on the right, with the 
exception of the right foot where he had no dorsiflexion of 
the toes and where dorsiflexion of the foot was 3.5/5 with 
inversion and eversion.  The veteran's station was not 
stable.  He had to stand with his legs somewhat spread.  His 
Romberg was suggestively positive.  Coordination was adequate 
with the left upper extremity and a little bit slow with the 
right upper extremity.  Sensory examination showed 
significant decrease of vibratory perception in the distal 
lower extremities, and there were no other significant 
sensory deficits.  Reflexes were 1+ on the left side with the 
exception of the ankle jerk which was absent, and they were 
2+ on the right side with the exception of the ankle jerk 
which was also absent.  He had an equivocal Babinski sign on 
the right.  

The examiner's impression was that the veteran had residuals 
from a cerebrovascular event, presumably a hemorrhage as 
described.  His decreased reflexes and the absent ankle 
jerks, as well as the elevated vibratory threshold and his 
instability in walking, suggested mild peripheral 
neuropathies secondary to his diabetes.  All of his 
neurologic deficits could be related to his diabetes and 
hypertension.

The report of the cardiovascular examination indicated that 
the veteran denied having any chest pain, but he did have 
occasional heartburn.  He was taking several medications, 
including nitroglycerin.  He rode a stationary bicycle 
approximately ten minutes 2-3 times per week.  He walked 20 
yards slowly.  He stated that he would have heartburn if he 
walked too fast.  Cardiac examination showed regular rate 
with an occasional ectopic beat.  The point of maximal 
impulse (PMI) was not displaced.  There was no peripheral 
edema.  Blood pressure readings were 180/110, 160/100 
sitting, 170/100 reclining, and 160/98 standing.  EKG showed 
ST-T abnormalities, probably left ventricular overload and/or 
coronary insufficiency.  Chest x-rays showed the 
cardiomediastinal silhouette was normal.  Electrolytes and 
renal function were within normal limits.  The complete blood 
count was also within normal limits.  Diagnoses were 
hypertension, poor control, and atherosclerotic 
cardiovascular disease status post myocardial infarction 
(functional 2).  

The veteran also underwent a VA psychiatric examination in 
June 1995.  He related no history of psychiatric treatment.  
He indicated that he could not remember things like he used 
to, that he forgot the names of people he used to know, that 
he sometimes lost things, and that he sometimes forgot what 
he was going to do next.  He did not become disoriented, 
however, and he continued to manage his money without 
difficulty.  He occasionally left the lights on, but he did 
not leave appliances on inappropriately.  He denied a history 
of head injury or seizure, hallucinations, homicidal or 
suicidal thoughts, and drug or alcohol abuse.  His sleep and 
appetite were good.  

The mental status examination showed that there was no 
unusual motor activity.  There was no flight of ideas, 
looseness of associations, or speech impairment.  His mood 
was euthymic.  Affect was appropriate.  He expressed no 
identifiable delusions.  He was precisely oriented to person, 
place, situation, and time.  Remote, recent, and immediate 
recall were good.  Judgment to avoid common danger was good.  
Abstracting ability and insight were good.  He had no 
difficulty performing serial sevens or other simple 
calculations.  The examiner concluded that although the 
veteran had sustained a cerebrovascular accident and reported 
a history of mild memory impairment, he exhibited no 
significant impairment of memory during the examination.  No 
diagnosis of a psychiatric disorder was rendered.

A rating decision of September 1995, inter alia, denied 
increased ratings for the veteran's diabetes mellitus, heart 
condition, and residuals of cerebral vascular accident.  
Also, service connection was denied for foot drop, which the 
veteran claimed was a residual of the cerebral vascular 
accident.  In his substantive appeal, the veteran stated that 
he had diabetes that was not well controlled with medication 
or diet.  He stated that he became exhausted with sitting for 
three hours, and his feet constantly stayed numb.  He 
indicated that his house was approximately 150 yards from the 
street.  It was now impossible for him to walk the 300-yard 
round-trip without stopping at least three times.  He stated 
that he did not have energy.  He also indicated that he had 
blurry vision, constant headaches, mood changes, and impaired 
memory.  He stated that he dragged his right foot and that 
his right hand and arm were smaller and weaker than the left.  
He indicated that his medications consisted of high dosages 
of insulin, nitroglycerin, verapamil, dipyridamole, 
hydrochlorothiazide, potassium chloride, etc. 

In February 1998, the Board remanded this case for additional 
development.  The veteran underwent additional VA physical 
examinations in June 1998.

The report of the neurological evaluation indicated that the 
veteran was able to get around the house by holding onto 
objects and was able to walk short distances outside the 
house with the aid of a cane.  He was reasonably independent 
inside the house and was able to dress himself, take care of 
his personal hygiene, and feed himself.  However, he needed 
assistance with more complicated tasks.  He was clumsy with 
both hands, so he needed assistance with tasks requiring 
close coordination.  There had not been any changes in his 
function in the last couple of years.  

Upon examination, the veteran was in a wheelchair, but he was 
able to get out of the wheelchair by himself.  He took short, 
hesitant, and ataxic steps with the aid of a cane.  When he 
attempted to walk, he clearly lurched from side to side, and 
he also dragged the right foot.  The right tip of his shoe 
was worn much more than the left.  There were no 
abnormalities from a neurologic standpoint.  Cranial nerves 
2-12 showed no deficits except for a mild right central 
facial asymmetry or weakness.  There was no sign of increased 
intracranial pressure or other focal deficits.  Motor 
examination showed decreased muscle tone in both upper 
extremities and the right lower extremity.  There was no 
spasticity.  Strength was 5/5 in the left lower extremity and 
both upper extremities, but in the right lower extremity, he 
was only 5/5 proximally, with 3/5 strength in the foot and 
all muscle groups.  The right foot was flaccid.  The veteran 
had marked difficulty with his coordination in both upper 
extremities, which attested to the fact that his cerebellar 
connections or tracks had been damaged by the past 
intracranial catastrophes.  He could, however, perform gross 
movements.  The abnormalities in coordination were fairly 
coarse, and there was no real tremor present.  These were 
better described as choreiform abnormalities, but rapid 
coordinated movements were impossible.  The sensory 
examination was unremarkable.  Deep tendon reflexes were 1-
2+.  The examiner's impression was permanent and moderately 
severe residuals from cerebrovascular disease affecting 
mainly the veteran's coordination and the strength in his 
right foot.  No improvement was expected.

In June 1998, the veteran submitted a statement indicating 
that there were several problems he forgot to tell the 
neurologist.  He stated that when standing for any length of 
time, his feet and legs gave way, and he was unable to stand 
unless he was holding onto something.  He stated that he also 
stayed sleepy most of the time, even though he slept most of 
the night.  

The veteran also underwent examination for his cardiovascular 
disorder and diabetes.  He indicated that he followed a low 
salt diet.  He did not exercise much since his stroke.  He 
had a stationary bicycle, but he did not ride it very often.  
He did perform some stretches in bed.  He could walk 
approximately 25 yards and then his legs gave way.  He had 
peripheral swelling that resolved overnight.  He had 
paroxysmal nocturnal dyspnea 2-3 times per week, and he sat 
up for relief.  He ambulated with a cane and held onto the 
walls.  He denied any chest pain, but indicated that he had 
heartburn at least once per day.  This was located in the 
central chest area and associated with some shortness of 
breath.  He took nitroglycerin with relief in a few minutes.  
There was no history of syncope.  He did have dyspnea on 
exertion and occasional dizziness.  He also complained of 
fatigue. 

The veteran was taking 32 units of insulin for his diabetes, 
and he followed a particular diet.  He complained of 
occasional increased thirst and occasional polyuria.  He 
stated that this occurred "if his sugar [was] high."  There 
was no history of diabetic coma.  He denied having any weak 
or shaky spells, but he knew that his sugar was low when he 
had numbness in three fingertips, and he would eat with 
relief.  He thought that these hypoglycemic spells were 
because he did not eat enough at meals.  He had been using 
insulin twice per day, but he was having insulin reactions, 
so it was decreased to once per day two years earlier.  His 
only hospitalization for diabetes was in 1994.  He had a 
check-up with his primary care physician every 90 days.  His 
weight fluctuated between 175-186 pounds.  

Upon examination, the veteran weighed 186 pounds, and his 
maximum weight within the past year had been 186 pounds.  He 
was well developed and well nourished.  Blood pressure 
readings were 150/74, 144/74 sitting, 140/80 reclining, and 
146/80 standing.  Cardiac examination showed regular rate 
without murmurs, rubs, or gallops.  PMI was not displaced.  
There was a trace to 1+ pretibial and pedal edema.  Chest x-
rays showed the heart was upper normal in size.  EKG showed 
ST-T abnormalities suggestive of coronary insufficiency.  
Echocardiogram showed left ventricular hypertrophy with 
ejection fraction (EF) of 25-30 percent, aortic sclerosis, 
and mild mitroregurgitation.  Diagnoses were hypertension; 
atherosclerotic cardiac vascular disease by history with 
angina (3 or less METs based on EF of 25-30 percent); and 
insulin-dependent diabetes mellitus.  The examiner reviewed 
the veteran's claims file and noted that the current insulin 
dosage was mild to moderate. 

The veteran underwent a visual examination in June 1998.  He 
complained of blurred vision with a past diagnosis of 
cataract.  His best corrected visual acuity was 20/60 
bilaterally.  The corneas were clear.  The anterior chambers 
were deep and clear.  The lenses showed 2+ nuclear sclerosis 
and 2+ anterior inferior cortical changes in both eyes.  The 
pupils were equal and reactive to light.  The visual fields 
were grossly full.  The examiner's impression was moderate 
nuclear sclerotic and cortical cataract changes in both eyes.  
This was to a moderate degree.  

A letter from Robert Smith, M.D., at Central Mississippi 
Health Services, Inc., dated in September 1998 indicated that 
the veteran was first seen in 1985.  He had suffered a 
thrombus of the left middle cerebral with right-sided 
weakness.  He then had another stroke in 1987, which left him 
with weakness of the right side, a speech impediment, and 
inability to ambulate without the aid of a cane.  He also had 
diabetic neuropathies.  He had been disabled for gainful 
employment since 1985 secondary to arteriosclerotic heart 
disease, unstable angina, essential hypertension (moderate to 
severe), degenerative arthritis, insulin-dependent diabetes 
mellitus, and old left middle cerebral stroke with right-
sided weakness.  

In October 1998, the VA neurological examiner completed an 
addendum to the examination report.  The examiner reviewed 
the claims file and the prior examination report.  It was 
noted that when the veteran was seen in 1995, the examiner 
felt that the veteran had significant residuals from a 
cerebrovascular accident and that he might have had a mild 
peripheral neuropathy secondary to his diabetes mellitus.  
After examining the veteran in 1998, the examiner felt that 
the veteran's disabilities were mainly due to the 
cerebrovascular accident, and there was no strong or 
significant evidence of peripheral neuropathy.  The findings 
and the veteran's disabilities shown upon examination in 1998 
were all clearly related to the cerebrovascular accident.  He 
did have foot drop, as shown by findings of a flaccid foot 
and strength of 3/5 or less, which implied a complete foot 
drop.  

In October 1998, the VA eye examiner completed an addendum to 
the examination report.  The examiner indicated that the 
cataract changes in the veteran's eyes were very typical 
cataract changes for his age and were not unusual or 
apparently specifically related to his diabetes mellitus.  

A February 1999 rating decision, inter alia, increased the 
evaluation for the veteran's heart condition to 100 percent 
effective January 12, 1998; continued the 40 percent 
evaluation in effect for his diabetes mellitus; assigned a 40 
percent evaluation for right foot drop with weakness of the 
right leg as a residual of the cerebral vascular accident; 
assigned a 20 percent evaluation for moderate incoordination 
of the right upper extremity as a residual of the cerebral 
vascular accident; and assigned a 20 percent evaluation for 
moderate incoordination of the left upper extremity as a 
residual of the cerebral vascular accident.  In an August 
1999 statement, the veteran argued that he was entitled to a 
higher evaluation between May 1995 and January 1998.  He 
stated that he was forced to retire in 1985 after he started 
having headaches, blackouts, dizziness, and chronic fatigue.

II.  Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased problems from his service-connected conditions, 
such as difficulty walking, numbness and weakness of the 
extremities, fatigue, etc.  The veteran has satisfied the 
initial burden of presenting well-grounded claims.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the veteran was provided appropriate VA 
examinations.  The RO complied with the Board's 1998 Remand 
instructions.  Although the RO requested the veteran's 
treatment records from Robert Smith, M.D., at Central 
Mississippi Heath Services, the only evidence received was a 
letter summarizing the veteran's medical conditions.  The 
veteran's treatment records from Dr. Smith were not obtained.  
However, there is sufficient evidence of record to evaluate 
his service-connected disorders, especially since he 
underwent thorough VA examinations in 1998.  There is no 
indication that treatment records from Dr. Smith would show 
any findings not already of record.  Therefore, the Board 
concludes that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1999).  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).
A.  Diabetes mellitus

The veteran's diabetes mellitus is evaluated under Diagnostic 
Code 7913.  During the pendency of this appeal, regulatory 
changes amended the VA Schedule for Rating Disabilities, 
38 C.F.R. § Part 4, including the rating criteria for 
evaluating diseases of endocrine system such as diabetes 
mellitus.  This amendment was effective June 6, 1996.  See 61 
Fed. Reg. 20440 through 20447 (May 7, 1996).  When a law or 
regulation changes after a claim has been filed but before 
the administrative appeal process has been concluded, VA must 
apply the regulatory version that is more favorable to the 
appellant.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, where the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  Rhodan v. West, 12 Vet. App. 55 (1998); see also 
38 U.S.C.A. § 5110(g) (West 1991).  Therefore, for any date 
prior to June 6, 1996, the Board cannot apply the revised 
regulations.  From June 6, 1996, the veteran's claim for an 
increased rating must be evaluated under both the old and new 
criteria to determine which version, if either, is most 
favorable to his claim.

The RO considered the old regulations in the September 1995 
rating decision.  That decision also discussed the rating 
criteria in effect at that time, and the veteran was provided 
a copy of that rating decision.  The RO considered the new 
regulations in the February 1999 supplemental statement of 
the case and included the new rating criteria.  Therefore, 
the veteran and his representative were given notice of the 
old and new regulations and have had an opportunity to submit 
evidence and argument related to both regulations.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the rating criteria in effect prior to June 6, 1996, 
the assigned 40 percent disability rating was provided for 
moderately severe diabetes mellitus that required large 
dosages of insulin, restricted diet, and careful regulation 
of activities (i.e., avoidance of strenuous occupational and 
recreational activities).  38 C.F.R. § 4.119, Diagnostic Code 
7913 (1996).  A 60 percent disability rating was warranted 
for severe diabetes with episodes of ketoacidosis or 
hypoglycemic reactions, but with considerable loss of weight 
and strength and with mild complications, such as pruritus 
ani, mild vascular deficiencies, or beginning diabetic ocular 
disturbances.  Id.  A 100 percent rating was warranted for 
pronounced, uncontrolled diabetes, that is, with repeated 
episodes of ketoacidosis or hypoglycemic reactions, 
restricted diet, and regulation of activities, with 
progressive loss of weight and strength or severe 
complications.  Id.  The note under Diagnostic Code 7913 
indicated that definitely established complications such as 
amputations, impairment of central visual acuity, peripheral 
neuropathy with definite sensory or motor impairment or 
definitely established arteriosclerotic focalizations will be 
separately rated under the applicable diagnostic codes.  

Under the rating criteria in effect from June 6, 1996, a 40 
percent evaluation is provided for diabetes mellitus that 
requires insulin, a restricted diet, and regulation of 
activities.  38 C.F.R. § 4.119, Diagnostic Code 7913 (1999).  
A 60 percent disability rating is warranted for diabetes that 
requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice-a-month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  Id.  A 100 percent disability rating is warranted 
when the diabetes requires more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  Id.  Note 1 
under Diagnostic Code 7913 indicates that compensable 
complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.

After reviewing the medical evidence, it is clear that the 
veteran's impairment from his diabetes mellitus does not 
warrant the assignment of a disability rating higher than 40 
percent regardless of which rating criteria are used to 
evaluate his claim.  His diabetes requires usage of a 
moderate dose of insulin once per day, and he needs to 
restrict his diet.  However, there is no evidence of 
significant loss of weight; the veteran's weight stays within 
a ten-pound range.  There is also no medical evidence showing 
episodes of ketoacidosis or hypoglycemic reactions.  There is 
no evidence of complications such as pruritis ani or vascular 
deficiencies.  Although the veteran has experienced loss of 
strength, medical professionals have attributed this to his 
cerebral vascular accident, not his diabetes.  Furthermore, 
although the veteran's vision is impaired, medical 
professionals have attributed this to his age, not his 
diabetes.  It has been determined that he does not have 
peripheral neuropathy.  The veteran has not required 
hospitalization on at least a yearly basis due to his 
diabetes, nor has he required visits at least twice per month 
to a medical provider.  

The Board concludes that the preponderance of the evidence is 
against assignment of a disability rating in excess of 40 
percent under either the old or new criteria for the 
veteran's diabetes mellitus.  There is no reasonable doubt on 
this matter that could be resolved in his favor.  The 40 
percent disability rating now in effect accurately reflects 
the level of impairment that the veteran experiences. 

B.  Heart condition

The veteran's heart disorder is evaluated under Diagnostic 
Code 7007.  During the pendency of this appeal, regulatory 
changes amended the VA Schedule for Rating Disabilities, 
38 C.F.R. § Part 4, including the rating criteria for 
evaluating cardiovascular diseases.  This amendment was 
effective January 12, 1998.  See 62 Fed. Reg. 65207 through 
65224 (December 11, 1997).  The veteran has been granted a 
100 percent disability rating for his heart condition under 
the new regulations effective January 12, 1998.  Prior to 
that date, he was assigned a 30 percent disability rating for 
this condition.  Since the Board cannot apply the revised 
regulations prior to the effective date, see Rhodan, 12 Vet. 
App. 55 and 38 U.S.C.A. § 5110(g) (West 1991), the only 
remaining issue for consideration is whether the veteran was 
entitled to a disability rating in excess of 30 percent prior 
to January 12, 1998, under the regulations that were in 
effect at that time.  
Under the rating criteria for cardiovascular disorders in 
effect prior to January 12, 1998, a 30 percent disability 
rating was assigned for hypertensive heart disease with 
definite enlargement of the heart, sustained diastolic 
hypertension of 100 or more, moderate dyspnea on exertion.  
38 C.F.R. § 4.104, Diagnostic Code 7007 (1997).  A 60 percent 
disability rating was warranted where there was marked 
enlargement of the heart, confirmed by roentgenogram, or the 
apex beat beyond the midclavicular line, sustained diastolic 
hypertension with diastolic 120 or more, which may later have 
been reduced, dyspnea on exertion, more than light manual 
labor precluded.  Id.  A 100 percent disability rating was 
warranted for hypertensive heart disease where there were 
definite signs of congestive failure, more than sedentary 
employment precluded.  Id.  

After reviewing the medical evidence, it is clear that the 
veteran's impairment from his heart condition does not 
warrant assignment of a disability rating higher than 30 
percent.  He does experience dyspnea on exertion and have 
hypertension.  However, none of the blood pressure readings 
from the 1995 or 1998 examinations showed diastolic pressure 
of 120 or more.  There is no evidence of any enlargement of 
the heart or of the apex beat beyond the midclavicular line.  
There are no signs of congestive heart failure. 

There is an indication in the evidence that the veteran's 
heart condition interfered with his employability, as shown 
by the letter from Dr. Smith.  However, the statement that 
the veteran had been disabled from gainful employment since 
1985 was not based solely on his heart condition.  Rather, 
other disorders, both service-connected and nonservice-
connected, were listed as affecting employability.  It cannot 
be concluded from Dr. Smith's statement that the veteran's 
heart condition alone precluded him from engaging in more 
than light manual labor, especially since there is a lack of 
any medical findings indicative of a more severe heart 
condition, as discussed above.

The Board concludes that the preponderance of the evidence is 
against assignment of a disability rating in excess of 30 
percent for the veteran's status post nontransmural 
myocardial infarction with history of hypertension.  There is 
no reasonable doubt on this matter that could be resolved in 
his favor.  The 30 percent disability rating in effect prior 
to January 12, 1998, accurately reflected the level of 
impairment that the veteran experienced according to the 
rating criteria in effect at that time. 

C.  Residuals of cerebral vascular accident

The veteran's residuals of cerebral vascular accident were 
initially assigned a single 20 percent evaluation under 
Diagnostic Code 8009.  In general, all disabilities, 
including those arising from a single disease entity, are 
rated separately, and all disability ratings are then 
combined in accordance with 38 C.F.R. § 4.25.  However, the 
evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is not allowed.  
38 C.F.R. § 4.14 (1999).  A claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993) (interpreting 38 U.S.C.A. § 1155).  This would result 
in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  However, if a veteran has separate and distinct 
manifestations attributable to the same injury, they should 
be compensated under different diagnostic codes.  See Esteban 
v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225, 230 (1993).

A February 1999 rating decision, in pertinent part, 
determined that the veteran had separate and distinct 
residuals from his cerebral vascular accident, and he was 
assigned a 40 percent evaluation for right foot drop with 
weakness of the right leg under Diagnostic Code 8009-8521, a 
20 percent evaluation for moderate incoordination of the 
right upper extremity under Diagnostic Code 8009-8512, and a 
20 percent evaluation for moderate incoordination of the left 
upper extremity under Diagnostic Code 8009-8512.  As the 
veteran had perfected his appeal as to entitlement to an 
increased rating for his service-connected residuals of the 
cerebral vascular accident, the Board will address whether he 
is entitled to increased disability ratings for all such 
identified residuals.  The issue of the evaluations to be 
assigned any residuals of the cerebral vascular accident is 
inextricably intertwined with the issue of the increased 
rating before the Board, regardless of the fact that they are 
now rated under separate diagnostic codes.  

1.  Incoordination of right and left upper extremities

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (1999).  The hyphenated 
diagnostic code in this case indicates that hemorrhage from 
brain vessels under Diagnostic Code 8009 is the service-
connected condition, and nerve impairment of the lower 
radicular group under Diagnostic Code 8512 is a residual 
condition.

Diagnostic Code 8009 for hemorrhage from brain vessels 
provides a 100 percent disability rating for six months, with 
a minimum rating of 10 percent thereafter.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8009 (1999).  Any residuals from 
this condition are rated separately under the appropriate 
diagnostic code.  Id.

Disability ratings for diseases of the peripheral nerves are 
based on relative loss of function of the involved extremity 
with attention to the site and character of the injury, the 
relative impairment of motor function, trophic changes, or 
sensory disturbances.  See 38 C.F.R. § 4.120 (1999).  For 
diseases of the peripheral nerves, disability ratings are 
based on whether there is complete or incomplete paralysis of 
the particular nerve.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases 
of the Peripheral Nerves (1999).  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  Id.  The ratings for the 
peripheral nerves are for unilateral involvement; when 
bilateral, combine with application of the bilateral factor.  
Id.
Diagnostic Code 8512 pertains to impairment of the lower 
radicular group.  Complete paralysis is manifested by all 
intrinsic muscles of the hand and some or all of the flexors 
of the wrist and fingers are paralyzed, with substantial loss 
of use of hand.  38 C.F.R. § 4.124a, Diagnostic Code 8512 
(1999).  This warrants a 60 percent disability rating for the 
minor arm and a 70 percent disability rating for the major 
arm.  Severe incomplete paralysis warrants a 40 percent 
disability rating for the minor arm and a 50 percent 
disability rating for the major arm; moderate incomplete 
paralysis warrants a 30 percent disability rating for the 
minor arm and a 40 percent disability rating for the major 
arm; and mild incomplete paralysis warrants a 20 percent 
disability rating for either the minor or major arm.  Id.

The veteran is right-handed dominant.  Therefore, impairment 
of the right upper extremity is rated as the major arm, and 
impairment of the left upper extremity is rated as the minor 
arm.  The current 20 percent evaluations for each arm are 
equivalent to mild incomplete paralysis of the lower 
radicular group.  The evidence would have to show moderate or 
severe incomplete paralysis or complete paralysis of the 
lower radicular group in order to warrant an increased 
rating.

The medical evidence does not show that there is complete 
paralysis of the lower radicular group of either arm.  The 
veteran does not have any of the symptoms described above 
indicative of complete paralysis of the lower radicular 
group.  Both upper extremities have decreased muscle tone, 
but there is no impairment of strength.  The examiner 
classified the level of the veteran's incoordination in both 
upper extremities as "marked."  This was defined as 
choreiform abnormalities, which means that he has irregular, 
spasmodic, or involuntary movement of the upper extremities.  
Stedman's Medical Dictionary at 333-34 (26th ed. 1995).  
Essentially, he is able to perform gross movements, but 
unable to perform rapid coordinated movements.  

There is no indication that the veteran's level of 
incoordination of the upper extremities could reasonably be 
classified as moderate or severe.  He does not have 
substantial loss of use of either hand, and his level of 
impairment does not approach such.  He is able to perform the 
activities of daily living and needs assistance only with 
complicated tasks that require close coordination.  There are 
no significant sensory deficits.  Although his strength is 
impaired, it is to a mild degree.  

Despite the veteran's complaints, the objective medical 
evidence does not create a reasonable doubt regarding the 
level of his disability from his bilateral impairment of the 
lower radicular group as residuals of the cerebral vascular 
accident.  The veteran's incoordination of the upper 
extremities results in no more than mild impairment (i.e., 
needs assistance only with tasks requiring close 
coordination).  Accordingly, the Board finds that the 
preponderance of the evidence is against assignment of 
increased disability ratings for the veteran's service-
connected bilateral impairment of the lower radicular group.

2.  Right foot drop with weakness of right leg

a.  Schedular evaluation

As discussed above, the hyphenated diagnostic code in this 
case indicates that hemorrhage from brain vessels under 
Diagnostic Code 8009 is the service-connected condition, and 
impairment of the external popliteal nerve under Diagnostic 
Code 8521 is a residual condition.  See 38 C.F.R. § 4.27 
(1999).

The veteran is already receiving the maximum evaluation under 
the applicable diagnostic criteria for the right foot drop 
and weakness of the right leg resulting from his cerebral 
vascular accident.  Complete paralysis of the external 
popliteal nerve (common peroneal) results in foot drop and 
slight droop of the first phalanges of all toes, inability to 
dorsiflex the foot, lost extension (dorsal flexion) of the 
proximal phalanges of toes, lost abduction of the foot, 
weakened adduction of the foot, and anesthesia covering the 
entire dorsum of the foot and toes.  This warrants a 40 
percent disability rating, which is the maximum rating 
available for impairment of the external popliteal nerve.

The Secretary establishes disability ratings that are 
intended to compensate a veteran for average impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  The assigned 40 percent 
disability rating for the veteran's right foot drop and 
weakness of the right leg encompasses a level of compensation 
for persistent symptoms due to these residuals of the 
cerebral vascular accident and for any impairment in earning 
capacity due to these conditions.  There is a lack of 
entitlement under the law to a higher schedular evaluation.  

There are no other diagnostic codes potentially applicable to 
these conditions.  The veteran's representative argues that 
evaluation under Diagnostic Code 8520 for paralysis of the 
sciatic nerve would be appropriate.  Complete paralysis of 
the sciatic nerve results in the foot dangling and dropping, 
no active movement possible of the muscles below the knee, 
and weakened or lost flexion of the knee.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (1999).  The medical evidence 
does not indicate that the veteran has paralysis of the 
sciatic nerve, nor is there any evidence of complaints or 
findings indicative of impairment of the sciatic nerve.  It 
does not appear that an evaluation would be appropriate under 
this diagnostic code. 

b.  Extraschedular evaluation

The issue of entitlement to an extraschedular disability 
rating pursuant to 38 C.F.R. § 3.321(b) for the veteran's 
right foot drop and weakness of the right leg has been raised 
by his representative.  In exceptional cases where schedular 
evaluations are found to be inadequate, the RO may refer a 
claim to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (1999).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.

The RO considered whether such referral was warranted in the 
February 1999 rating decision and supplemental statement of 
the case.  Accordingly, the veteran has had notice of the 
RO's action and has had an opportunity to present argument 
with respect to this issue.

The question of an extraschedular rating is a component of 
the veteran's claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  While the Board does not have 
the authority to grant an extraschedular evaluation in the 
first instance, it is not precluded from reviewing an RO 
determination that referral is not warranted and confirming 
that decision.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) 
(Board may consider whether referral to "appropriate first-
line officials" for extraschedular rating is required); 
Bagwell, 9 Vet. App. at 339 (BVA may affirm an RO conclusion 
that a claim does not meet the criteria for submission 
pursuant to 38 C.F.R. § 3.321(b)(1) or reach such a 
conclusion on its own).

As discussed above, the veteran is receiving the maximum 
schedular rating available for impairment of the common 
peroneal nerve.  However, it does not appear that the veteran 
has an "exceptional or unusual" disability.  In fact, his 
level of impairment accurately matches that described in the 
rating schedule for complete paralysis of the common peroneal 
nerve.  He does not have any symptoms or impairment not 
contemplated by the rating schedule.  He has not required any 
periods of hospitalization, nor has he required any extensive 
outpatient treatment for this particular condition.  There is 
no evidence in the claims file to suggest marked interference 
with employment as a result of this condition that is in any 
way unusual or exceptional, such that the schedular criteria 
do not address it.

The Board therefore agrees with the RO's conclusion that 
referral for extraschedular consideration is not warranted in 
this case.  In the absence of any evidence that reflects that 
this disability is exceptional or unusual such that the 
regular schedular criteria are inadequate to rate it, 
referral for consideration of an extraschedular rating is not 
in order.


ORDER

Entitlement to a disability rating in excess of 40 percent 
for diabetes mellitus is denied. 

Entitlement to a disability rating in excess of 30 percent 
for status post nontransmural myocardial infarction with 
history of hypertension prior to January 12, 1998, is denied.

Entitlement to a disability rating in excess of 20 percent 
for residuals of cerebral vascular accident with moderate 
incoordination of right upper extremity is denied.

Entitlement to a disability rating in excess of 20 percent 
for residuals of cerebral vascular accident with 
incoordination of left upper extremity is denied.

Entitlement to a disability rating in excess of 40 percent 
for right foot drop with weakness of right leg, as a residual 
of cerebral vascular accident, to include entitlement to an 
extraschedular evaluation, is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

